Citation Nr: 9931944	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for multiple sclerosis.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a back disorder; and a September 1996 rating decision which 
denied service connection for multiple sclerosis.  

In May 1997, the Board remanded the case to the RO for 
further development.  Regrettably, as explained below, 
another Remand is necessary, in part because the veteran has 
submitted evidence directly to the Board without a waiver of 
initial RO review.  However, since a preliminary review of 
that evidence reveals that some of the newly submitted 
material serves to well ground the veteran's claim for 
service connection for multiple sclerosis, the Board has 
addressed that aspect of the claim in the decision below.  
The veteran has not been prejudiced in any way by this action 
by the Board.  

The Board notes that, in our May 1997 Remand, the Board 
referred the issue of entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability (TDIU) to the RO for adjudication.  However, it 
does not appear that the RO has adjudicated that issue.  In 
his June 1999 Informal Brief of Appellant in Appealed Case, 
the veteran's representative, on behalf of the veteran, 
expressed disagreement with the RO's failure to adjudicate 
the TDIU issue, and requested that the Board remand the issue 
to the RO for adjudication.  However, the Board points out 
that a Notice of Disagreement (NOD) must be filed with the 
body that initially adjudicated the matter (or in this case 
the body that failed to adjudicate the matter).  Therefore, 
the Board may not accept jurisdiction of the issue at this 
time, and may not remand it to the RO as requested by the 
veteran's representative.  The matter is referred to the RO 
for appropriate action.  



FINDING OF FACT

Certain medical evidence indicates that the veteran's 
multiple sclerosis became manifested within seven years of 
his discharge from service.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for multiple sclerosis.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be addressed on the issue of 
entitlement to service connection for multiple sclerosis is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  See Morton v. West, 12 Vet.App. 477, 
480 (1999) (noting that the Federal Circuit, in Epps v. 
Gober, supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").  



The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  



A veteran who has performed active military service shall be 
granted service connection for multiple sclerosis, although 
not otherwise established as incurred in service, if the 
disease is manifested to a 10 percent degree within seven 
years following the date of separation from such service.  
38 U.S.C.A. §§ 1112(a)(1), 1137 (West 1991); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1999).  

In this case, the evidence reflects that the veteran served 
on active duty from May 1970 to November 1971, and that he 
was diagnosed with multiple sclerosis in September 1980.  It 
would thus appear, based upon the medical evidence of record, 
that the disease arose well beyond the veteran's active 
service, and also beyond the statutory presumption period for 
service connection.

Submitted directly to the Board, with the appellant's 
Informal Brief, was a June 1999 memorandum from Craig N. 
Bash, M.D., a neuroradiologist and Assistant Professor of 
Radiology at the Uniformed Services University of Health 
Sciences.  Dr. Bash offered the opinion that symptoms which 
the veteran experienced in 1975 or 1976, as described in 
statements by the veteran and his mother, were early 
manifestations of multiple sclerosis.  Therefore, Dr. Bash 
concluded that the veteran's multiple sclerosis first became 
manifest within seven years following the date of his 
separation from service.  

Since there is medical evidence of the claimed disability, 
and medical evidence indicating that the disability may have 
been manifested to a 10 percent degree within seven years of 
the veteran's discharge from service, i.e., within the 
presumptive period for that disease, the Board finds that the 
veteran has submitted a well-grounded claim of service 
connection for multiple sclerosis.  

However, the veteran's representative has declined to waive 
initial consideration of the recently submitted evidence by 
the RO, and has specifically requested that the Board remand 
the multiple sclerosis issue for readjudication in light of 
the new evdence.  Because we agree that the RO should have 
the first opportunity to review this evidence on the merits, 
we will remand and, in addition, request a current medical 
examination of the veteran, with the examiner requested to 
review the pertinent records and provide an opinion as to the 
onset of the disease.


ORDER

To the extent that the veteran's claim for service connection 
for multiple sclerosis is well grounded, thereby giving rise 
to a duty to assist in its development, the appeal is 
granted.  


REMAND

Ordinarily, the RO has completed procedural and evidentiary 
development before an appeal is sent to the Board.  That was 
the case here.  However, the veteran's representative has 
submitted evidence, pertaining to both issues on appeal, 
directly to the Board, and has asked that it be included in 
the record on appeal.  None of that evidence has been 
considered by the RO.  A veteran who submits evidence to the 
Board, within 90 days of notice of certification of the 
appeal to the Board, has a right to have such evidence 
considered by the RO unless that right is waived.  38 C.F.R. 
§ 20.1304 (1999).  The veteran, through his representative, 
has expressly elected not to waive that right of initial RO 
consideration, and therefore the case must be returned to the 
RO for consideration of the new evidence.  However, as noted 
above, the Board has found the claim for service connection 
for multiple sclerosis to be well grounded, based upon a 
portion of the recently proffered evidence, and the veteran 
has not been prejudiced thereby.  This conclusion has merely 
triggered the VA's duty to assist him in the development of 
his claim pursuant to 38 U.S.C.A. § 5107.  

In addition, the Board finds that the VA orthopedic 
examination and opinion that were conducted and provided in 
February 1998, pursuant to the Board's previous Remand, are 
insufficient.  In particular, we observe that the examiner 
was directed to review the veteran's claims folder prior to 
the examination, but the examiner noted that the claims 
folder was not available for his review before the 
examination.  Based on the veteran's description of his 
injury in service, the physician concluded that the veteran 
had a back disorder which undoubtedly began with the injury 
in service.  In an addendum provided two months later, the 
physician noted that the veteran's file had been thoroughly 
reviewed and no special additions to the examination were 
needed.  Nevertheless, the examiner did not comment on the 
private medical reports indicating that the veteran fell 
approximately 30 feet in November 1989, and sustained 
multiple rib fractures and a head laceration; or that the 
veteran was hospitalized in April 1990 for complaints of back 
pain.  During his hospitalization in April 1990, it was noted 
that the veteran's motor strength had deteriorated to near 
paraplegia, which was thought to be related to his multiple 
sclerosis.  

The United States Court of Appeals for Veterans Claims has 
definitively held that the Board must remand any case in 
which there has been a failure to comply with directions in 
an earlier Board remand.  Stegall v. West, 11 Vet.App. 268 
(1998).  Since the Board has found that the remand has not 
been fully complied with, the case must be returned to the RO 
for further development.  

With regard to the issue of entitlement to service connection 
for a back disorder, the Board notes that the veteran's 
representative, in his Informal Brief, requested that the 
Board grant service connection for lumbosacral strain based 
on the February 1998 VA examination report, and remand the 
issue of entitlement to service connection for degenerative 
arthritis of the lumbar spine (despite the fact that the
X-rays were negative for arthritis).  However, the Board 
finds that bifurcating the issue at this point would 
complicate the matter unnecessarily.  Furthermore, as noted 
above, we have concluded that the examination and opinion 
which were provided in February 1998 are inadequate.  
Accordingly, the Board declines to separate the various 
aspects of the veteran's back disorder at this time.  

Unfortunately, our appellate review has been frustrated, 
because the report of the February 1998 VA examination is 
insufficient and additional evidence has been associated with 
the file.  We appreciate that the RO made every effort to 
adequately develop the record on appeal, and note that this 
Remand is not necessitated upon a deficiency on their part.  
However, for the reasons outlined above, further development 
is necessary before the Board may proceed with its appellate 
review.  


In view of the foregoing, the case is REMANDED to the RO for 
the following development:  

1.  The RO should obtain copies of any recent 
records of VA or non-VA hospitalization or 
treatment for the claimed disabilities that have 
not been associated with the veteran's claims 
file.  

2.  The veteran should be scheduled for a VA 
neurological examination.  Before evaluating the 
veteran, the examiner should review the claims 
folder, including this Remand, the June 1999 
medical statement submitted on behalf of the 
veteran's claim, and particularly the veteran's 
service medical records and post-service medical 
records.  After the examination and a review of 
the record, the examiner should provide an opinion 
as to the likelihood that, and the degree to 
which, the currently diagnosed multiple sclerosis 
became manifest within seven years of the 
veteran's discharge from service.  Recognizing the 
difficulty of ascertaining the onset of this 
disease, the Board requests that the examiner 
provide a complete rationale, with reference to 
items of evidence in the record, for any 
conclusions reached.

3.  The veteran should be scheduled for a VA 
orthopedic examination.  Before evaluating the 
veteran, the examiner should review the claims 
folder, including this Remand, and particularly 
the veteran's service medical records and post-
service medical records.  After the examination 
and a review of the record, the examiner should 
provide written responses addressing, to the 
extent feasible, the following questions:  

(a)  What is/are the proper diagnosis(es) 
for the veteran's back disorder?  Please 
specify all clinical findings and relevant 
diagnoses for the record.  

(b)  What is the likelihood that the 
currently diagnosed disorder(s) is/are 
related to an injury in service or 
otherwise related to the veteran's military 
service in any way; or, is/are related to 
an intervening cause, such as a post-
service injury and/or multiple sclerosis?  

4.  When the above development has been completed, 
and all evidence obtained has been associated with 
the file, the claims for service connection for a 
back disorder and multiple sclerosis should be 
readjudicated by the RO.  If either decision 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







